Quinn-Brintnall, J.
¶39 (concurring in part and dissenting in part) — I agree with that portion of the majority *429opinion holding that Tesoro Refining and Marketing Company’s power to use the hazardous substance created during the refinery process as fuel is a taxable possession under chapter 82.21 RCW.
¶40 But I respectfully dissent from that portion of the opinion suggesting that the Department of Revenue exceeded its statutory rulemaking authority by enacting WAC 458-20-252(7)(b) (rule 252) to exempt from taxation hazardous substances created and immediately consumed during the manufacturing process. See RCW 34.05.570(2)(c) (an agency rule is invalid if it exceeds the agency’s statutory authority). Rule 252(7)(b) is clear and unambiguous. As the majority elaborates, one purpose of chapter 82.21 RCW is to prevent recurrent tax liability, but this purpose is not exclusive and, in my opinion, does not invalidate the plain meaning of rule 252(7)(b). Because the rule furthers the legislature’s purpose and intent for the pollution tax (RCW 82.21.030) by exempting from taxation those hazardous substances not released into the environment but created and immediately consumed during the manufacturing process, we can give effect to and harmonize the statute and the rule. King County v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 142 Wn.2d 543, 560, 14 P.3d 133 (2000) (stating the rule that appellate courts should consider and harmonize statutory provisions together to ensure proper construction); S. Martinelli & Co. v. Dep’t of Revenue, 80 Wn. App. 930, 940 n.6, 912 P.2d 521 (noting that the rule of harmonization applies when the court interprets a tax statute together with an agency rule interpreting the statute), review denied, 130 Wn.2d 1004 (1996). In my opinion, reading rule 252(7)(b) together with chapter 82.21 RCW, Tesoro is responsible for the hazardous substance tax on the gas it flamed off into the atmosphere. But under rule 252(7)(b), Tesoro is entitled to a refund of taxes it paid on gas that was created and immediately recycled and consumed during the refining process.